Bleckley, Judge.
This was a bill to enjoin the statutory action for land, described in 54 Ga., 168. On the hearing of the bill, the court charged the jury, in effect, that the purchaser of the land would be as well protected with notice as without it. This charge cannot be reconciled with the opinion of the supreme court, as reported in 54 Ga., supra. The view expressed in 56 Ga., 577, that homestead property will be represented by other property of like kind for which it has been exchanged, so long as the original property is not reclaimed or restored, seems to us correct The principle involved in that ruling is broad enough to comprehend a sale, followed by investment of the proceeds in similar property. The act of 1876, pamph. 51, provides for adjusting equities between families and purchasers in certain cases. Whether that act is or is not applicable to the present litigation, was not made a question in the court below, nor in this court. The jury were misdirected, and for that *862reason, (the verdict being in favor of the complainant,) a new trial is ordered.
Judgment reversed.